Citation Nr: 1203098	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right hip disorder, status post hip replacement, as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in March 2011 for further development.  


FINDINGS OF FACT

1.  Service connection is in effect for left knee arthritis, status post arthroscopic debridement, currently evaluated as 10 percent disabling, and for pes planus of the right foot, currently evaluated as 10 percent disabling.

2.  The satisfactory and probative evidence of record reflects that the Veteran's currently diagnosed right hip disorder, status post hip replacement, did not originate in service or for many years thereafter and is not related to any incident during active service.

3.  The satisfactory and probative evidence of record does not reflect that the Veteran's currently diagnosed right hip disorder, status post hip replacement, is directly related a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for right hip disorder, status post hip replacement to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the May 2007 rating decision, he was provided notice of the VCAA in December 2006.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received additional notice in December 2006, November 2008, and September 2011, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a statement of the case in April 2008 with subsequent readjudication in April 2009 and September 2011 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, adequate VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current right hip disorder, status post hip replacement, is related to his service-connected disabilities of left knee arthritis, status post arthroscopic debridement, and pes planus of the right foot.  

Service treatment records reflect that the Veteran did not report having any problems with the hips upon enlistment into active service and the August 1966 entrance examination reflects normal findings of the lower extremities upon clinical evaluation.  A December 1970 separation examination revealed normal findings of the lower extremities upon clinical evaluation.  

Private and VA medical records reflect that the Veteran was treated for and diagnosed with severe right hip osteoarthritis as initially demonstrated in the record by May 2006 private medical report with x-ray.  In a June 2006 private treatment report, the Veteran reported that, due to his knees he felt that the way he walked put an increased strain on his hips and the private physician, Dr. M.J.G., noted that over time, it may have increased his chance of osteoarthritis of the hips, although he doubted it had totally caused his hip pain, but it certainly could have aggravated that osteoarthritis in his hip and contributed, to a certain extent, his need for hip replacement surgery.  In an October 2006 VA outpatient treatment report, the VA physician noted that documentation from the Veteran's private physician, Dr. M.J.G., indicated he needed a hip replacement, however, VA x-rays, magnetic resonance imaging (MRI), computerized tomography (CT) scans, and bone scans did not show evidence that warranted replacement at this point.  Subsequent private and VA medical records reflect that the Veteran underwent a right hip replacement in January 2007 and was thereafter treated for and diagnosed with osteoarthritis of the right hip and status post right hip replacement.  

In a July 2007 letter, the Veteran's private physician, Dr. M.J.G., stated that he performed a total right hip replacement surgery in January 2007 and since that time, the Veteran had done quite well with his right hip, although he has continued to have trouble with right leg area pain.  Dr. M.J.G. also found that the Veteran hip pain was related to his knee problems as he had difficulty walking for quite some time and that it was most likely that the knee problem had aggravated a dormant condition in the hips, thus resulting in the total hip replacement.  

At a November 2007 VA examination, the Veteran reported that his right hip problem began two to three years earlier and that such had come from his right foot, however, he noted that he could be wrong.  The Veteran was diagnosed with a mild narrowing in this hip joints, right greater than left, per a CT scan, and right hip replacement in January 2007.  The examiner opined that it was less likely than not that this right hip disorder was due to his service-connected left knee  and it was at least as likely as not that his hip disease was due to his 33 years as a letter carrier for the U.S. Postal Service, with symptoms beginning three to four years ago.  

In a December 2007 Request for Employment Information form, the Veteran's employer indicated that he worked as a letter carrier from March 1972 to March 2005, and the reason for his termination was regular early retirement, not disability related.  

In a February 2008 VA examination and addendum report, the examiner noted that the Veteran was previously seen by him in November 2007 and that the claims file had been reviewed, including the July 2007 letter by Dr. M.J.G.  The examiner concluded that it was less likely as not that the mild narrowing of the hip joints, right greater than left, was due to his left knee, status post arthroscopic debridement and did not cause or permanently aggravate the Veteran's left hip condition.  He noted that the right hip was covered as a condition having worked for the U.S. postal service for 33 years and that, with respect to the July 2007 statement of Dr. M.J.G., it was at least as likely as not that he did not have all the medical records and especially the Veteran's service medical records and accepted what the Veteran told him.  

In an April 2008 letter, the Veteran's employer reported that the Veteran retired from the U.S. Postal Service under normal retirement, effective March 2005, and worked for the U.S. Postal Service for 33 years.  She stated that she had also worked at the same postal facility for over 20 years and did not personally know of any letter carriers who had retired on disability retirement due to joint problems.  

In the March 2011 Board remand, the Board had found that the November 2007 and February 2008 VA opinions and the July 2007 private opinion were inadequate because the VA examiner did not consider the extent, if any, to which the Veteran's service-connected right foot pes planus disability may have contributed to the right hip disorder, and the July 2007 opinion by Dr. M.J.D. failed to provide an adequate rationale for his opinion.  Therefore, the claim was remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

At an April 2011 VA examination, the Veteran reported that right hip pain developed over five years ago and that he underwent a right total hip replacement approximately five years ago.  The examiner noted that he read the Veteran's claims file, including x-ray reports demonstrating the Veteran's severe right hip arthritis.  The Veteran was diagnosed with arthritis of the right hip.  The examiner concluded that there were several causes of right hip arthritis including avascular necrosis, hip dislocation, and hip fracture.  He found that, the majority of the time, there was no direct cause for someone to get his arthritis and usually the person would have a family history of the problem in male relatives and that, while a person's weight is a factor in helping relieve arthritis, because a person is heavy did not predispose him to arthritis.  Finally, he found that Dr. M.J.G. noted that the Veteran might have had an underlying problem, noted as a dormant problem, with the hip which came to light once he began to have trouble with his foot and knee.  

In an April 2011 addendum to his opinion in the April 2011 VA examination, the examiner stated that the hip arthritis was not related to any other condition and did not appear to have any specific cause.  

In an August 2011 VA examination, the Veteran reported developing right hip pain over five years ago, which progressed and led to a total hip replacement by Dr. M.J.G. in 2007.  The Veteran was diagnosed with degenerative joint disease of the right hip.  The examiner opined that it was less likely as not that the Veteran's right hip disorder was due to or aggravated by his service-connected left knee arthritis, status post arthroscopic debridement, or his pes planus of the right foot.  The examiner noted that the claims file had been reviewed in formulating his opinion.  He noted the opinions from the VA examiners in November 2007, February 2008, and April 2011.  The examiner also found that the April 2011 VA examination addendum opinion stated that "[t]he hip arthritis was not related to any other condition and did not appear to have any specific cause" and found that one could reasonably surmise from this opinion that the April 2011 VA examiner did not believe the right hip arthritis was secondary to either the service-connected left knee condition or the right foot pes planus.  The examiner explained in his rationale that he agreed with both prior VA examiners primarily because the x-rays of the hips dating to August 2006 had shown symmetrically mild narrowing of both hip joints, indicating early degenerative arthritis which would not be unexpected in an individual with a 33 year history as a U.S. Postal letter carrier.  He also found that the Veteran retired in 2005, eligible by age and duration of employment, rather than due to a physical disability, indicating that despite his service-connected conditions, both were mild enough to permit 33 years as a letter carrier.  The examiner concluded that, had either condition been severe enough to produce a major alteration in gait, it was very unlikely that the Veteran could have remained in that occupation for that duration of time.  Finally, the examiner found that the Veteran had documented x-ray evidence of bilateral degenerative arthritis of the knees, mimicking the condition in his hips, and this symmetry made it more likely than not that all his major weight-bearing joints now reflected his three decades as a letter carrier.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering the June 2006 private treatment report by Dr. M.J.D. and July 2007 private opinion by Dr. M.J.G. and the April 2011 and August 2011 VA examiners' opinions, the Board notes that the VA examiners' opinions were predicated upon a review of the claims file, including the service records, private medical records, Dr. M.J.G.'s July 2007 opinion, and VA medical records.  The VA examiners also provided extensive rationales to support their findings and conclusions, including citing relevant findings from the Veteran's medical records and the July 2007 private medical opinion.  The Board finds these conclusions are consistent with the evidence of record and affords these opinions greater weight than the opinion provided by the private physician, Dr. M.J.G., in July 2007 which failed to provide an adequate rationale for his opinion.  Specifically, the Board finds that Dr. M.J.G. did not identify the "dormant condition" of the hips believed to have been aggravated by the Veteran's knees and it was unclear if his reference to "knee problems" and difficulty walking may be attributed to the service-connected left knee disability, as opposed to the nonservice-connected right knee disability.  The Board also notes that the Veteran was provided with the medical records in his claims file in order to provide such to Dr. M.J.G., however, the Veteran indicated in a January 2009 statement that Dr. M.J.G. felt that his past statement concerning the Veteran's right hip should be all that was needed and no further statement was necessary.  

In addition the Board notes that the June 2006 private medical report, in which Dr. M.J.G. noted that, over time, the Veteran's knees may have increased his chance of osteoarthritis of the hips, although he doubted it had totally caused his hip pain but it certainly could have aggravated that osteoarthritis in his hip and contributed, to a certain extent, his need for hip replacement surgery, merely indicated that the Veteran's knees could have aggravated his right hip disability without providing any rationale for his conclusions.  In addition this conclusion does not specify whether such possible aggravation would be due to the service-connected left knee or the nonservice connected right knee.  

Therefore, the Board affords no probative weight to either Dr. M.J.G.'s statement in the June 2006 private medical report or July 2007 private opinion by Dr. M.J.G. and affords greater probative weight to the April 2011 and August 2011 VA examiners' opinions.

After a review of the record, the Board concludes that entitlement to service connection for a right hip disorder, status post hip replacement, as secondary to a service-connected disability, is not warranted.  In this regard, the Board finds that while the Veteran is currently diagnosed with osteoarthritis and degenerative joint disease of the right hip and is service-connected for left knee arthritis, status post arthroscopic debridement and pes planus of the right foot, the satisfactory lay and medical evidence of record does not demonstrate a nexus between the Veteran's currently diagnosed right hip disorder, and either his active service or his service-connected left knee arthritis, status post arthroscopic debridement and pes planus of the right foot.  

The Board notes that service treatment reports are absent of any complaints or findings related to his hips during active service.  Thus, the evidence does not demonstrate that the Veteran's right hip disorder had its onset during his active service.  

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges the Veteran's statements throughout the record that his current right hip disorder, status post hip replacement, is related to his service-connected disabilities of left knee arthritis, status post arthroscopic debridement, and pes planus of the right foot.  The Board finds however, that these statements are a medical determination of etiology which he is not competent to make.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Board affords the Veteran's statements regarding the etiology of his current right hip disorder no probative value.  

In statements in support of his claim, the Veteran asserted that the opinion of Dr. M.J.G., identified as a board certified orthopedic surgeon, should be accepted over the opinions of the VA physician from November 2007 and February 2008.  He also provided information indicating that the November 2007 and February 2008 VA examiner, had agreed to voluntarily limit his medical practice as a result of medical licensing disciplinary action, and that his medical specialties were cardiothoracic and vascular surgery.  The Board has found no merit to the Veteran's implied assertion that the VA physician was not competent to render the provided etiology opinion.  However, the Board remanded the claim in March 2011 for an adequate VA examination with an opinion finding that the November 2007 and February 2008 VA opinions and the July 2007 private opinion were inadequate.  Therefore, the Veteran's arguments regarding the competency of the November 2007 and February 2008 VA examiner is moot as the VA opinions were found to be inadequate and were not relied upon by the Board in this decision.  

The post-service medical evidence of record demonstrates that there is no evidence of a right hip disorder in the medical record until May 2006, approximately 35 years after the Veteran's separation from active service.  The Board also notes that the June 2006 statement and July 2007 opinion of Dr. M.J.G., as discussed above, has been afforded no probative weight in this claim.  Finally, based upon a review of the claims file, including the service records, the July 2007 opinion by Dr. M.J.G., and private and VA medical records, the April 2011 and August 2011 VA examiners found that the hip arthritis was not related to any other condition and did not appear to have any specific cause and that it was less likely as not that the Veteran's right hip disorder, was due to or aggravated by his service-connected left knee arthritis, status post arthroscopic debridement, or his pes planus of the right foot.  

As the Board has afforded more weight to the April 2011 and August 2011 VA examiners' opinions, the evidence does not demonstrate any nexus between the Veteran's currently diagnosed right hip disorder, status post hip replacement and either his active service or his service-connected left knee arthritis, status post arthroscopic debridement, or pes planus of the right foot.  Accordingly, service connection for right hip disorder, status post hip replacement, as secondary to a service-connected disability, is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right hip disorder, status post hip replacement to include as secondary to a service-connected disability, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


